                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Adam Barron,                         )
                                     )
               Plaintiff,            )      ORDER FOR STATUS CONFERENCE
                                     )
       vs.                           )
                                     )
BNSF Railway Company, a              )      Case No. 1:17-cv-245
a Delaware Corporation,              )
                                     )
               Defendant.            )

       The Magistrate Judge shall conduct a status conference with the parties by telephone on May

13, 2019, at 2:00 p.m. To participate in the conference call, counsel should call the following

telephone number and enter the following access code:

       Tel. No.: (877) 810-9415
       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 7th day of May, 2019.

                                     /s/ Clare R. Hochhalter
                                     Clare R. Hochhalter, Magistrate Judge
                                     United States District Court
